Citation Nr: 1522057	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from April 1968 through April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2011 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Louisville, Kentucky. 

In certifying the instant appeal to the Board, the RO indicated that the rating decision on appeal had been issued in May 2012.  However, a November 2011 rating decision had denied service connection for a lower back condition, a disability manifesting as neck pain, and a hip condition, as well as reopening of a claim to service connection for bilateral hearing loss.  The Veteran requested reconsideration of this rating decision in March 2012, and a May 2012 rating decision denied reopening on all claims.  Thereafter, the Veteran submitted a June 2012 notice of disagreement, indicating that he wished to appeal the RO's decision with regard to hearing loss, a neck condition, and a back condition.  This notice of disagreement was submitted less than one year after the November 2011 rating decision; therefore, the Board finds that a timely notice of disagreement pertaining to the November 2011 rating decision has been submitted.  

Further, the August 2013 statement of the case addressed the issues of entitlement to service connection for neck and lower back conditions, and entitlement to reopening of service connection for bilateral hearing loss.  In his September 2013 substantive appeal to the Board, the Veteran check a box indicating that he wished to appeal all issues addressed in the statement of the case to the Board.  Accordingly, the issues listed on the first page of this decision are presently before the Board.    

The issue of entitlement to service connection for bilateral hearing loss, is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied reopening of the Veteran's previously denied claim of service connection for bilateral hearing loss, finding that the Veteran had not submitted new and material evidence.  The Veteran did not file a timely appeal to this decision.

2.  Additional evidence received since the November 2007 rating decision is not cumulative or redundant of evidence already of record, and includes evidence related to unestablished facts necessary to substantiate the claim for service connection for bilateral hearing loss.

3.  The Veteran's currently diagnosed disabilities of the lower back, degenerative joint disease and degenerative disc disease, are unrelated to an in-service incident or injury, and were not incurred in service.

4.  The Veteran's currently diagnosed disabilities of the neck, bone spurs and disc space narrowing, are unrelated to an in-service incident or injury, and were not incurred in service.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied reopening of the claim to service connection for bilateral hearing loss became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The criteria for reopening the claim for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a lower back disability have not been met.  38 U.S.C.A §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a neck disability have not been met.  
38 U.S.C.A §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In September 2011, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Veteran's service records, VA records, and private medical records have been associated with the claims file.

In October 2011, the RO attempted to obtain treatment records from T.H., M.D., the Veteran's private physician.  No response from Dr. H. was received, and the Veteran was informed of this fact in the November 2011 rating decision, as well as the August 2013 statement of the case.  The Board notes that, following the November 2011 rating decision, the Veteran submitted records from Dr. H.  The record does not indicate, and the Veteran does not assert, that pertinent treatments records remain outstanding.  

The Veteran has not been afforded a VA examination to evaluate the etiology of his claimed back and neck disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) .

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible lay evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file does not establish that the Veteran's back or neck disabilities are linked to the Veteran's military service in any way.  Although the Veteran has submitted lay statements of continuity of symptomatology, the Board finds that these statements are not credible, insofar as they are inconsistent with the Veteran's own statements made in the course of medical treatment.  The reasons and bases for this finding are further discussed elsewhere in this decision. See Waters v. Shinseki, 601 F3d 1274, 1278 (Fed. Cir. 2010) (a Veteran's conclusory lay assertion that service caused his present illness was not enough to entitle a claimant to a medical examination "since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."); see also Coburn v. Nicholson, 19 Vet.App. 427, 432 (2006)( [R]eliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Absent credible evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of the claim. 

For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly adjudicate the instant claims of entitlement to service connection for back and neck disabilities.	

The Board herein grants reopening of the claim for service connection for bilateral hearing loss.  In light of the favorable determination of the issue of reopening, further discussion as to VCAA as it pertains to reopening is not required at this time.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  No discussion of VCAA with regard to the Veteran's claim of service connection for bilateral hearing loss is required, insofar as this issue is addressed in the REMAND portion of this order.

II. New and Material Evidence Regarding Entitlement to Service Connection for Bilateral Hearing Loss

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence is existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Service connection for bilateral hearing loss was first denied in June 1982.  This decision found that hearing loss had been noted at the time of the Veteran's entry to military service, particularly in the left ear, and that this condition had not been aggravated beyond its normal progression during service.  This rating decision was confirmed in February 1983, and the Veteran did not thereafter continue an appeal.  In an August 2007 statement, the Veteran asserted that he had not known he could appeal the initial denial of service connection for bilateral hearing loss.  If the Veteran had not been informed of his appellate rights, then the period in which to file an appeal would not have begun to run.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  However, the June 1982 rating decision included a full discussion of the Veteran's appellate rights, as did the February 1983 confirmation of the June 1982 rating decision.  The June 1982 and February 1983 decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2006, the Veteran submitted a claim to reopen service connection for hearing loss.  In a statement accompanying this claim, the Veteran asserted that he had served on a US Army shooting team during his military service, and that he had not used hearing protection during this service.  The Veteran was afforded a VA audiological examination in August 2006.  At his VA examination, the Veteran reported that he had ordinarily used earplugs or a headset for hearing protection, but still experienced tinnitus after shooting.  The VA examiner diagnosed bilateral moderate to severe sensorineural hearing loss.  However, the VA examiner observed that the Veteran's left ear hearing loss had not worsened between his entrance and exit examinations, and that his right ear hearing loss remained within normal limits on separation examination.  The examiner concluded that it was less likely than not that the Veteran's hearing loss had been caused by or was the result of in-service noise exposure.  In a January 2007 rating decision, the RO found that the Veteran had not submitted new and material evidence regarding the in-service aggravation of his pre-existing hearing loss.

In April 2007, the Veteran submitted a request to reconsider the denial of reopening of service connection for bilateral hearing loss.  This request was accompanied by an April 2007 letter and audiogram from his private audiologist, Mr. S.  The private audiologist indicated that the Veteran's bilateral sensorineural hearing loss was consistent with his in-service noise exposure on a shooting team.  In a May 2007 rating decision, the RO again denied reopening, finding that the new evidence was not material to in-service aggravation of the Veteran's hearing loss.  
In August 2007, the Veteran again requested reconsideration for reopening of service connection for hearing loss.  This request was accompanied by a July 2007 letter from Mr. S., in which he indicated that it was as likely as not that the Veteran's hearing loss had been aggravated by in-service noise exposure.  The Veteran also submitted an August 2008 statement, in which he asserted that he had not been required to wear hearing protection during military service, and that it had sometimes been unavailable.  VA treatment notes for the period August 2007 through October 2007 were associated with the claims file during this period.  A November 2007 rating decision again denied re-opening, on the grounds that the new evidence was not material to the issue of in-service aggravation of hearing loss.  The Veteran did not file a notice of disagreement to the November 2007 rating decision.  Accordingly, this decision became final.  38 C.F.R. § 20.1103.  

In the June 2012 notice of disagreement, and again in his September 2013 substantial appeal to the Board, the Veteran denied that he had experienced hearing loss prior to entering military service.  In his notice of disagreement, the Veteran asserted that he would not have been accepted in military service if hearing loss had been found at his induction examination.  In an August 2006 statement supporting an earlier request for re-opening, denied in January 2007, the Veteran had previously asserted that he was first diagnosed with hearing loss upon his discharge examination, and that he had no hearing problems when he was drafted.  However, the Board finds that the Veteran's June 2012 and September 2013 statements are substantially more detailed than the June 2012 statement.  Further, in determining whether new and material evidence exists, the Board must "presume the credibility of the evidence."  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  The new evidence in this case relates to the unestablished facts of incurrent or aggravation of hearing loss during the Veteran's military service. 

For these reasons, the Board finds that the additional evidence received since the December 2007 rating decision is new and material to reopen the claim of service connection for bilateral hearing loss.  38 C.F.R. § 3.156(a).  This claim is further discussed in the REMAND portion of the decision below. 

III.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Arthritis, including arthritis of the lumbar or cervical spine, is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service Connection for a Low Back Disability

The Veteran seeks service connection for a disorder of the lower back.  In an October 2011 VA Form 21-4142, the Veteran asserted that he had experienced back problems since leaving military service.  In his June 2012 notice of disagreement, the Veteran asserted that his extensive in-service shooting on a competitive shooting team had caused his neck and back pain.

As an initial matter, the Veteran's DD-214 establishes that he was assigned to the US Army Marksmanship Unit during his military service.  Further, the record contains competent evidence of current disorders of the lumbar and cervical spine.  Per VA treatment records, the Veteran carries a diagnosis of degenerative disc disease in the lumbar spine, and is status-post lumbar disc surgery.  For this reason, a current disorder of the lower back is acknowledged.  The question remaining before the Board is whether causal or etiological links exist between the Veteran's military service and his current lumbar spine disability.  As further discussed herein, the Board concludes that no such link exist.

In reviewing the medical record, the Board notes that the Veteran denied a history of back problems in his April 1968 enlistment medical examination.  On examination, spine findings were normal.  The Veteran's service treatment records do not reflect treatment for back or neck pain.  At his January 1970 separation examination, the Veteran denied a history of back trouble of any kind.  Spine findings were normal on examination.  In the January 1970 report of medical history the Veteran specifically denied any arthritis or rheumatism, bone, joint or other deformity or back trouble of any kind.  In a March 1970 medical history form completed in connection with dental treatment the Veteran again affirmatively denied any history of arthritis.  In an April 1970 statement of medical condition, the Veteran indicated that there had been no change in his medical condition since his separation examination.

The first complaint of lower back pain after service is contained in a June 2006 VAMC urgent care record.  On this occasion, the Veteran reported that he had injured his back in a 1992 motor vehicle accident, and had experienced lower back pain since this time.  The Veteran's lower back pain would usually improve with Advil, but his current exacerbation of back pain had lasted for two weeks, and was rated at 8/10 (with 10 being the most intense pain).  A June 2006 x-ray of the lumbosacral spine found spondylosis of the lumbar spine, with mild degenerative disc disease at L4-L5 and facet joint disease at L4-L5 and L5-S1.  The Veteran was diagnosed with degenerative joint disease and degenerative disc disease.

In August 2007, the Veteran reported to a VA physician that he had begun experiencing low back pain three months previously, after lifting an 80 pound bag of fertilizer.  His pain was getting worse, with some numbness in his leg.  He again reported that he injured his back in a motor vehicle accident around 1993 and had intermittent pain since that time.  

The Veteran enrolled in care at VAMC Lexington in September 2007.  On this occasion, the Veteran indicated that he had experienced back pain for 15 years, and his pain was gradually worsening.  At a December 2007 physical therapy consultation, the Veteran again indicated that he had experienced back pain since a motor vehicle accident 15 years previously.  

In a January 2008 telephone call to a VA staff nurse, the Veteran reported that he had experienced back pain since 1992.  On examination, the Veteran reported that his current exacerbation of back pain had begun three weeks previously, after helping his brother-in-law to lift small firewood logs, and again indicated that his chronic back pain had begun fifteen years previously.  A lumbar spine MRI found a mild concentric degenerative bulge at L4-L5 with moderate central and lateral recess degenerative spinal stenosis, with no herniated discs identified.  

In January 2010, the Veteran complained of bilateral arm numbness, and again indicated that he had experienced back problems for fifteen years.  The Veteran reported that he had been helping Hurricane Katrina victims six months previously, and had experienced worsened arm pain with tingling and numbness ever since.  A January 2010 neck x-ray found bone spurs and mild narrowing of the disc spaces in the cervical spine.  The Board notes that the record contains no diagnosis of a cervical spine or neck disorder prior to January 2010.

In January 2011, the Veteran complained of increasing back pain over the previous 10 days; the Veteran had been cutting wood, and believed that he had strained his back.  The Veteran was diagnosed with low back strain with arthritis.

In September 2011, the Veteran saw a private physician with complaints of back pain and pain radiating down his left leg, which had been "going on for many years," and had gradually worsened.  An MRI found severe spinal stenosis at L4-L5, and laminectomy at this level was recommended.  The Veteran underwent laminectomy one week later.

The Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine.  Degenerative disc disease is not a chronic disease identified in 38 C.F.R. § 3.309(a).  However, degenerative joint disease - a form of arthritis - does qualify as a chronic disease under 38 C.F.R. § 3.309(a).  Service connection may be awarded for a chronic disease that manifests itself and is identified as such in service, and when the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b).  Service connection for arthritis may also be awarded if it manifests within the one-year presumptive period following military service, under 38 C.F.R. § 3.307, when a Veteran has served for 90 days or more of active service.  When the Veteran's in-service disease entity has not been shown to be chronic during service, a showing of continuity of symptoms after discharge is required to support the claim of service connection for a current chronic disease.  38 C.F.R. § 3.303(b).

The Veteran's in-service treatment records did not establish the presence of a chronic disease of the lumbar spine.  He did not complain of back pain during military service, and no back condition was diagnosed or treated.  Insofar as the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is necessary to establish service connection.

As previously noted, the Veteran's October 2011 VA Form 21-4142 indicated that he had experienced back problems since leaving military service, and the Veteran's June 2012 notice of disagreement attributed these problems to his participation in the US Army Marksmanship Unit.  In evaluating the Veteran's assertion of continuity, the Board observes that the Veteran's medical history reveals symptomatic disorders of the cervical and lumbar spine.  However, treatment for a back disorder does not appear within the medical record prior to June 2006; at this and subsequent medical treatment sessions, the Veteran indicated that his chronic lower back pain had its onset following a 1992 or 1993 motor vehicle accident.  On no occasion did the Veteran advise a treating medical professional that he had begun to experience lower back pain during or shortly after military service; rather, this claim has been made only in communications with VA pursuant to a claim for service connection.

The Veteran is competent to report the onset or continuity of lumbar spine or lower back symptoms, as these are symptoms a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board must assess the credibility and weight it will assign to the Veteran's report.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this case, the Veteran repeatedly sought VA treatment for lower back pain beginning in June 2006, but consistently indicated that his chronic back pain had begun more than twenty years after leaving military service.

The Board finds it implausible that the Veteran would have assiduously sought medical treatment for lumbar spine symptoms, and repeatedly declined to provide a full or complete medical history to his treatment providers.  The Board may therefore reasonably assume that the Veteran related an accurate history in June 2006, August 2007, September 2007, December 2007, January 2008, and January 2010 when his purpose in providing the history was to obtain treatment; on all these occasions, the Veteran indicated a roughly 15-year history of chronic back pain, with onset following a motor vehicle accident.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (Federal Rule of Evidence 803(4) expands the hearsay exception on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

By the Veteran's own account to treatment providers, lower back pain did not begin until decades after he left military service; this, in itself, would serve to sever the Veteran's current allegation of continuous symptomatology.  Further, the fact that the Veteran denied back symptoms at the time of his separation, and his spine was normal on examination, weighs against a finding that symptoms have been continuous since service.  Finally, the Veteran's account to treatment providers has also indicated that his back pain began following a motor vehicle accident in 1992 or 1993; this intervening event would serve to sever continuity of symptomatology, even if a chronic back disorder had been shown in service.  See 38 C.F.R. § 3.303(b)(noting that if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  

In short, neither the medical nor lay evidence of record explicitly asserted the onset of a lower back disorder in military service prior to the Veteran's October 2011 statement.  Affording the Veteran the benefit of the doubt, the Board construes his July 2011 claim to implicitly contain such an assertion.  However, the Veteran did not report in-service injury or incurrence of back symptoms to his treating physicians; rather, he attributed the onset of his lower back pain to a motor vehicle accident decades later.  When he sought treatment for exacerbation of his back pain, moreover, the Veteran attributed this to further subsequent events, such as lifting objects or chopping wood).  The Board does not discount the Veteran's lay assertions that he experienced continuous back symptoms after military service solely because objective evidence did not support these claims; rather, the Board does not credit the Veteran's lay assertions because they are at odds with descriptions of his symptoms that he himself made at the time of VA treatment, as well as his denial of back symptoms in service treatment records.  These contemporaneous accounts of the Veteran's health have greater probative value than the Veteran's later assertions regarding back pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The lengthy period between military service and the Veteran's first report of back pain to treating providers is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In his June 2012 notice of disagreement, the Veteran has asserted that, absent any other recorded cause, his back condition must have been caused by his extensive in-service shooting.  However, while the Veteran is competent to report symptoms a lay person can observe, the causation or etiology of his degenerative back condition is beyond his competence, and thus his assertions in this regard have no probative value in establishing a nexus to service.  Layno, 6 Vet. App. 465.  

The record contains no medical evidence of in-service incurrence of a chronic back disability, nor medical evidence of a nexus to service or reflecting that the Veteran experienced symptoms of a chronic lumbar spine disability prior to June 2006.  The Veteran's lay statements in medical treatment have clearly, explicitly, and repeatedly indicated onset of lumbar symptoms in 1992 at the earliest - many years after leaving military service.  Neither the Veteran's lay assertions of in-service incurrence, nor his assertions of continuity of symptoms, are credible; the evidence of record overwhelmingly indicates that the Veteran's back pain began decades after leaving military service, and following an intervening motor vehicle accident.  No evidence of record, other than the Veteran's bare assertions, indicates a causal link to military service, or incurrence in military service.  The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V. Service Connection for a Neck Disorder

The Veteran seeks service connection for a disorder of the neck.  As with his claim regarding a back disorder, the Veteran's June 2012 notice of disagreement asserted that his participation in a marksmanship unit had caused his neck pain.  The Veteran's membership in a marksmanship team is conceded, as discussed above, and the record contains competent evidence of a current disorder of the cervical spine.  Following January 2010 x-ray imaging, the Veteran was diagnosed with bone spurs and narrowing of the disk spaces in the cervical spine.  A current disorder of the cervical spine is therefore acknowledged.  As further discussed herein, however, the Board concludes that no causal or etiological link exists between military service and the Veteran's current cervical spine disorder.

As previously discussed, the Veteran's service medical record reflects no findings of spine injury or disorder, nor complaints of a cervical spine disorder.  He denied any arthritis or rheumatism, bone joint or other deformity on the January 1970 report of medical history.  The January 1970 separation examination described the spine as normal.  The March 1970 dental medical history form reflects the Veteran again denied a history of arthritis.  

Following military service, the Veteran first complained of bilateral arm numbness with pain and tingling in a VA treatment note of January 2010.  A January 2010 neck x-ray found bone spurs and mild narrowing of the disc spaces in the cervical spine.  The Veteran was referred to physical therapy, and a December 2010 VA treatment note indicates the Veteran's bilateral arm numbness had resolved following the completion of physical therapy.  Subsequent VA treatment notes through April 2013 do not reflect ongoing treatment for the Veteran's neck disorder.

The Veteran has been diagnosed with bone spurs and mild narrowing of the disc spaces in the cervical spine.  Disc space narrowing is not a chronic disease identified in 38 C.F.R. § 3.309(a).  However, osteophytes, or bone spurs, constitute a degenerative joint condition.  By analogy with arthritis, the Board finds that bone spurs qualify as a chronic disease under 38 C.F.R. § 3.309(a) in this case.  Service connection may be awarded for a chronic disease that manifests itself and is identified as such in service, and when the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b).  Service connection for arthritis may also be awarded if it manifests within the one-year presumptive period following military service, under 38 C.F.R. § 3.307, when a Veteran has served for 90 days or more of active service.  When the Veteran's in-service disease entity has not been shown to be chronic during service, a showing of continuity of symptoms after discharge is required to support the claim of service connection for a current chronic disease.  38 C.F.R. § 3.303(b).

The Veteran's in-service treatment records did not establish the presence of a chronic neck or cervical spine disease.  He did not complain of neck or cervical spine pain or symptoms during military service, and no cervical spine condition was diagnosed or treated.  Insofar as the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is necessary to establish service connection.

The Veteran's June 2012 notice of disagreement attributed his neck problems to his participation in the US Army Marksmanship Unit.  In evaluating the Veteran's assertion, the Board observes that the Veteran's medical history does not reveal treatment for his cervical spine disorder prior to January 2010.  On this occasion, the Veteran indicated that he had experienced worsened arm pain and numbness after volunteering with Hurricane Katrina victims six months previously.  Although the Veteran reported that he had previously experienced cervical radiculopathy, no VA or private treatment notes reflect prior treatment or complaints for this condition.  In this regard, the Board notes that the Veteran had repeatedly pursued VA treatment for lower back pain and related symptoms beginning in June 2006, but did not report cervical or neck symptoms.  On no occasion did the Veteran advise a treating medical professional that he had begun to experience neck pain during or shortly after military service.

The Veteran is competent to report the onset or continuity of cervical spine or neck symptoms, as these are symptoms a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board must assess the credibility and weight it will assign to the Veteran's report.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this case, the Veteran repeatedly sought VA treatment for lower back pain beginning in June 2006, but only reported the onset of cervical symptoms in January 2010, following volunteer work with Hurricane Katrina survivors.

The Board finds it implausible that the Veteran would have assiduously sought medical treatment for lumbar spine symptoms over a period of several years, beginning in June 2006, and neglected to mention extant cervical spine symptoms during the period prior to January 2010.  The Board may reasonably assume, given this history, that the Veteran would have reported cervical spine or neck symptoms to treating physicians prior to January 2010, if these symptoms had been present.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (Federal Rule of Evidence 803(4) expands the hearsay exception on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (noting that the silence of a record pertaining to a material fact may be considered when this fact would ordinarily be recorded). 

The Board does not discount the Veteran's lay assertions that his cervical spine symptoms are related to military service solely because objective evidence did not support these claims; rather, the Board does not credit the Veteran's lay assertions because they are at odds with his own lay report of symptoms in January 2010, which indicated an onset only six months previously.  The Veteran's lay reports of symptoms prior to January 2010, moreover, were silent regarding cervical symptoms, as were his service treatment and examination records.  These contemporaneous accounts of the Veteran's health have greater probative value than the Veteran's later assertions regarding cervical or neck pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The lengthy period between military service and the Veteran's first report of cervical symptoms to treating providers is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In his June 2012 notice of disagreement, the Veteran has asserted that, absent any other recorded cause, his neck condition must have been caused by his extensive in-service shooting.  However, while the Veteran is competent to report symptoms a lay person can observe, the causation or etiology of his degenerative neck condition is beyond his competence, and thus his assertions in this regard have no probative value in establishing a nexus to service.  Layno, 6 Vet. App. 465.  

The record contains no medical evidence of in-service incurrence of a chronic neck or cervical spine disability, nor medical evidence that the Veteran experienced symptoms of a chronic cervical spine disability prior to January 2010.  The Veteran's lay report of symptoms in the course of medical treatment indicated onset of cervical symptoms six months prior to January 2010 - many years after leaving military service.  The evidence of record overwhelmingly shows that the Veteran's neck pain began decades after leaving military service.  No evidence of record, other than the Veteran's bare assertions, indicates a causal link to military service, or incurrence in military service.  The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  To this extent only, the appeal is granted.

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.


REMAND

The Veteran seeks service connection for bilateral hearing loss, which he asserts was incurred due to in-service acoustic trauma as a member of a US Army shooting team.  

Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153 ). 

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b) .

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In this case, the Veteran's hearing at induction in April 1968 was noted to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
-5
-5
Not recorded
10
LEFT
-5
-5
5
Not recorded
60

Thus, the left ear hearing loss was noted at entrance.  See 38 C.F.R. § 3.385 (noting impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent)

At separation examination in January 1970 the Veteran's hearing was noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not recorded
15
LEFT
15
15
15
Not recorded
50

The Veteran was afforded a VA audiological examination in August 2006, however this examination did not answer the proper questions in light of the fact that the Veteran had pre-existing hearing loss of the left ear.  This hearing loss constituted a disability under 38 C.F.R. § 3.385 at the time of service entrance.  Although the Veteran's left ear puretone threshold at 4,000 hertz appears to have declined by 10 decibels (that is, his hearing improved at this frequency) during service, thresholds at all other tested frequencies increased (that is, worsened) by 10 to 20 decibels.  The question before the Board is, therefore, whether the left ear hearing loss was aggravated during service.  Insofar as this question has not yet been addressed by a VA medical examiner, the Board concludes that an addendum medical opinion regarding the Veteran's left ear hearing loss is necessary.

Further, the Veteran's right ear hearing thresholds increased by 20 decibels at the 1,000 and 2,000 hertz levels between his induction and separation audiometric examinations.  Although the Veteran's puretone thresholds on separation did not attain the levels listed in 38 C.F.R. § 3.385, the Court has held that in-service audiometric shifts may be associated with current hearing loss, even if the shifts did not reach the level of hearing loss disability during military service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The August 2006 VA examiner's opinion concluded that the Veteran's current right ear hearing loss disability had not been caused by military service based upon the fact that hearing was within normal limits on induction and separation, but the examiner did not discuss the significance, if any, of the in-service thresholds shifts.  Accordingly, an addendum opinion regarding the Veteran's right ear hearing loss is necessary.    

While on remand, any pertinent VA or non-VA records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for hearing loss.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, contact the examiner who conducted the August 2006 VA examination (or, if this examiner is unavailable, a suitable replacement), and ask the examiner to prepare an addendum to the August 2006 medical opinion.  The Veteran should be afforded access to the claims file and this remand order, and the addendum opinion must indicate review of both.

The examiner should provide an opinion as to the following:
a) whether it is at least as likely as not (a 50 percent or greater probability) that any pre-existing hearing loss of the left ear increased in severity during the Veteran's period of service from April 1968 until April 1970? The examiner must also comment upon the Veteran's reported history of noise exposure. 

b) If the left ear hearing loss increased in severity during the Veteran's service from April 1968 until April 1970, the examiner should opine as to whether the evidence clearly and unmistakably (e.g. is it undebatable?) demonstrates that the increase was due to the natural progression of the hearing loss disability.

c) whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed hearing loss of the right ear was due to noise exposure during the Veteran's service from April 1968 until April 1970. The examiner should specifically comment on the Veteran's reports of noise exposure and the significance of the threshold shifts in the entrance and exit audiograms.

A complete rationale for all opinions expressed must be provided.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

3.  Thereafter, complete any additional development warranted, and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


